
	

113 HR 5466 IH: To designate the facility of the United States Postal Service located at 4500 Sunny Isle Shopping Center in Christiansted, St. Croix, United States Virgin Islands, as the “Florence Louise Thomas Post Office”.
U.S. House of Representatives
2014-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5466
		IN THE HOUSE OF REPRESENTATIVES
		
			September 15, 2014
			Mrs. Christensen introduced the following bill; which was referred to the Committee on Oversight and Government Reform
		
		A BILL
		To designate the facility of the United States Postal Service located at 4500 Sunny Isle Shopping
			 Center in Christiansted, St. Croix, United States Virgin Islands, as the Florence Louise Thomas Post Office.
	
	
		1. Florence Louise Thomas Post Office
			(a)DesignationThe facility of the United States Postal Service located at 4500 Sunny Isle Shopping Center in
			 Christiansted, St. Croix, United States Virgin Islands, shall be known and
			 designated as the Florence Louise Thomas Post Office.
			(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to
			 the facility referred to in subsection (a) shall be deemed to be a
			 reference to the Florence Louise Thomas Post Office.
			
